Title: To George Washington from Samuel Huntington, 1 February 1780
From: Huntington, Samuel
To: Washington, George


          
            sir,
            Philadelphia February 1. 1780
          
          I am honour’d with your Excellency’s favours of the 26, 27, & 29. ulto which have been laid before Congress.
          Enclosed you will receive an act of Congress of the 31. ulto (a Copy of which is transmitted to Governor Livingston)— Expressing the high sense they entertain of the attachment and Zeal of the Magistrates and Inhabitants of the State of New Jersey int the Common Cause and their ready and effectual Exertions in furnishing provision for the Army under your Excellencies

Command. I have the honour to be with the highest respect your Excelly’s hble Servt
          
            Sam. Huntington President
          
        